
	

111 HRES 46 IH: Raising awareness and encouraging prevention of stalking by establishing January 2009 as “National Stalking Awareness Month”.
U.S. House of Representatives
2009-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		111th CONGRESS
		1st Session
		H. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Costa,
			 Ms. Edwards of Maryland,
			 Mrs. Maloney,
			 Mr. Moore of Kansas,
			 Ms. Roybal-Allard,
			 Ms. Matsui, and
			 Mr. Marchant) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Raising awareness and encouraging
		  prevention of stalking by establishing January 2009 as National Stalking
		  Awareness Month.
	
	
		Whereas an estimated 1,006,970 women and 370,990 men are
			 stalked annually in the United States and, in the majority of such cases, the
			 person is stalked by someone who is not a stranger;
		Whereas 81 percent of women, who are stalked by an
			 intimate partner, are also physically assaulted by that partner, and 76 percent
			 of women, who are killed by an intimate partner, were also stalked by that
			 intimate partner;
		Whereas 74.2 percent of stalking victims reported that the
			 stalking partner interfered with their employment, 26 percent of stalking
			 victims lose time from work as a result of their victimization, and 7 percent
			 never return to work;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, such as relocating, changing their addresses,
			 changing their identities, changing jobs, and obtaining protection
			 orders;
		Whereas stalking is a crime that cuts across race,
			 culture, gender, age, sexual orientation, physical and mental ability, and
			 economic status;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States and the District of Columbia;
		Whereas rapid advancements in technology have made
			 cyber-surveillance the new frontier in stalking;
		Whereas there are national organizations, local victim
			 service organizations, prosecutors' offices, and police departments that stand
			 ready to assist stalking victims and who are working diligently to craft
			 competent, thorough, and innovative responses to stalking;
		Whereas there is a need to enhance the criminal justice
			 system's response to stalking and stalking victims, including aggressive
			 investigation and prosecution; and
		Whereas the House of Representatives urges the
			 establishment of January 2009 as National Stalking Awareness Month: Now,
			 therefore, be it
		
	
		That—
			(1)it
			 is the sense of the House of Representatives that—
				(A)National Stalking
			 Awareness Month provides an opportunity to educate the people of the United
			 States about stalking;
				(B)all Americans
			 should applaud the efforts of the many victim service providers, police,
			 prosecutors, national and community organizations, and private sector
			 supporters for their efforts in promoting awareness about stalking; and
				(C)policymakers,
			 criminal justice officials, victim service and human service agencies,
			 nonprofits, and others should recognize the need to increase awareness of
			 stalking and the availability of services for stalking victims; and
				(2)the House of
			 Representatives urges national and community organizations, businesses in the
			 private sector, and the media to promote awareness of the crime of stalking
			 through National Stalking Awareness Month.
			
